

113 HR 3543 IH: Permanently Protecting Tenants at Foreclosure Act of 2013
U.S. House of Representatives
2013-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3543IN THE HOUSE OF REPRESENTATIVESNovember 20, 2013Mr. Ellison (for himself, Mr. Butterfield, Mr. Capuano, Mr. Cicilline, Ms. Clarke, Mr. Conyers, Mr. Grijalva, Mr. Hinojosa, Mr. McDermott, Mr. McGovern, Mr. George Miller of California, Mr. Rangel, Ms. Loretta Sanchez of California, Ms. Schakowsky, Ms. Wilson of Florida, Mr. Rush, Mr. Kildee, Ms. Moore, and Mrs. Carolyn B. Maloney of New York) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo permanently extend the Protecting Tenants at Foreclosure Act of 2009 and establish a private right of action to enforce compliance with such Act.1.Short titleThis Act may be cited as the Permanently Protecting Tenants at Foreclosure Act of 2013.2.Repeal of sunset provisionSection 704 of the Protecting Tenants at Foreclosure Act of 2009 (12 U.S.C. 5201 note; 12 U.S.C. 5220 note; 42 U.S.C. 1437f note) is hereby repealed.3.Private right of actionThe Protecting Tenants at Foreclosure Act of 2009, as amended by section 2 of this Act, is further amended by adding at the end the following new section:704.Private right of action(a)Right of actionAny person aggrieved by a violation referred to in subsection (b) may bring a civil action in a court of competent jurisdiction for damages resulting from such violation, and may obtain other appropriate relief, including equitable relief. If the plaintiff prevails in any such action, the court shall award the plaintiff any litigation costs reasonably incurred, together with reasonable attorneys’ fees and reasonable expert witness fees, as determined by the court.(b)ViolationA violation referred to in this subsection is a violation of—(1)section 702 of this title; or(2)the matter in subparagraph (C) or (F) of section 8(o)(7) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(7)) that was added by the amendments made by section 703 of this title..